Appleton, C. J.
The case comes before us on an agreed statement of facts, and the question presented is whether a wife can maintain a suit against her husband on a note given her by him.
At common law such a suit could not be maintained. By R. S., 1857, c. 61, § 3, the wife is authorized to "prosecute and defend suits at law or in equity for the preservation and protection of her property, as if unmarried, or may do it jointly with her husband.” This, section manifestly refers to suits by the wife against third persons and empowers her to maintain an action in her own name or in the joint names of herself and husband, at her election. It does not contemplate a suit by the wife against the husband, nor that he should be arrested and imprisoned at her instance. Such has been the uniform construction of this and similar statutes in this State and in Massachusetts. Smith v. Gorman, 41 Maine, 408; Jackson v. Parks, 10 Cush., 550; Ingham y. White, 4 Allen, 412. If the present statutes do not adequately protect the rights of the wife, it is for the Legislature to make such further provision for their protection as it may deem expedient. Plaintiff nonsuit.
Kent, Walton, Dickerson, Daneorth and Tapley, JJ., concurred.